Citation Nr: 0708478	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1971 
to June 1977.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2006, it was remanded to the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Employment Office at the Denver, Colorado, Regional 
Office (RO) for additional development as deemed necessary, 
and readjudication.  Following the issuance of a supplemental 
statement of the case in September 2006, the case was 
returned to the Board.  It is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has previously established service connection 
for diabetes mellitus, Type II, rated as 20 percent disabling 
effective from February 13, 2002, and nephropathy associated 
with diabetes mellitus, Type II, rated as noncompensable 
effective from April 26, 2005.  

3.  The veteran's service-connected diabetes mellitus and 
nephropathy do not materially contribute to impairment to 
employability.


CONCLUSION OF LAW

The criteria for eligibility for vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 2002); 
38 C.F.R. §§ 21.40, 21.51 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2004).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and do not apply in vocational rehabilitation benefits 
which are governed by Chapter 31.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  Nevertheless, the Board points out that the 
record reflects that the veteran was provided with a February 
2003 development letter outlining the requirements for 
entitlement to vocational rehabilitation services, a copy of 
the appealed April 2003 entitlement determination, and a 
statement of the case dated in November 2003.  These 
documents provided notification of the information and 
evidence necessary to substantiate this claim, and indicated 
to the veteran that the RO would make reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Further, the RO has provided the veteran with a complete 
vocational evaluation.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, as all relevant evidence 
has been obtained, the Board can proceed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Law and Regulations

The veteran is seeking entitlement to a program of vocational 
rehabilitation under the terms and conditions of Chapter 31.  
A veteran has basic entitlement for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code if he 
has a service-connected disability that is rated 20 percent 
disabling or more which was incurred or aggravated in service 
on or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A)(i), (B).  In 
addition, the veteran may instead have a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102(2)(A), (B).

An employment handicap is defined as an impairment, resulting 
in substantial part from a disability described in section 
3102(a)(A), of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his/her abilities, 
aptitudes, and interests.  38 U.S.C.A § 3101(1); 38 C.F.R. § 
21.51(b).  Impairment is defined as restrictions on 
employability caused by the veteran's service and nonservice- 
connected disabilities, deficiencies in education and 
training, negative attitudes toward the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).  While the 
veteran's service-connected disability need not be the sole 
or primary cause of the unemployment handicap, it must 
materially contribute to the impairment. Therefore, its 
effects must be identifiable, measurable or observable. 38 
C.F.R. § 21.51(c)(2).

In determining whether employment is consistent with the 
veteran's abilities, aptitudes, and interests, the following 
should be considered:  (i) A finding that a veteran is 
employed in an occupation which is consistent with his or her 
abilities, aptitudes and interests may not be made if the 
occupation does not require reasonably developed skills, 
except under conditions described in paragraphs (e) (2) and 
(3), of this section; (ii)  The veteran's residual 
capacities, as well as limitations arising from the veteran's 
service and nonservice-connected disabilities are relevant; 
(iii) Evidence of the consistency of interests with training 
and employment may be based on:  (A) The veteran's statements 
to a Department of Veterans Affairs counseling psychologist 
during initial evaluation or subsequent reevaluation; (B) The 
veteran's history of participation in specific activities; or 
(C) Information developed by the Department of Veterans 
Affairs through use of interest inventories. 38 C.F.R. § 
21.51(c)(4).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met:  (i) The veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests. 38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present:  (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment. 38 U.S.C.A. § 3102; 
38 C.F.R. § 21.51(f)(2).

The type of disabilities that may be considered in 
determining whether a veteran is eligible for vocational 
rehabilitation benefits was affected by a 1995 decision by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court"), and by a 1996 change in 
the applicable statute.  In the case of Davenport v. Brown, 7 
Vet. App. 476 (1995), the Court struck down certain 
regulatory language as inconsistent with the relevant 
statute.  In particular, the Court held that a regulation 
which required that a veteran's service-connected 
disabilities materially contribute to the veteran's 
employment handicap was invalid.  Subsequently, in 1996, the 
United States Congress changed the statute.  In Pub. L. 104- 
275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324, Congress 
reestablished the requirement that a veteran's service- 
connected disabilities materially contribute to his 
employment handicap in order for the veteran to be entitled 
to Chapter 31 vocational rehabilitation benefits.  The 
veteran in the present case applied for vocational 
rehabilitation benefits after 1996.  Therefore, his claim is 
to be considered under the latest version of the law which 
requires that a veteran's service-connected disabilities must 
materially contribute to the employment handicap.

Factual Background

Service connection has been established for diabetes 
mellitus, Type II, rated as 20 percent disabling effective 
from February 13, 2002, and nephropathy associated with 
diabetes mellitus, Type II, rated as noncompensable effective 
from April 26, 2005.  Service connection for diabetic 
retinopathy was denied in an April 2005 rating decision based 
upon a finding of a January 2004 VA examination that showed 
no diagnosis of diabetic retinopathy.  VA Medical Center 
(VAMC) treatment records disclose that the veteran has other 
nonservice-connected disorders for which he receives 
treatment, including dermatitis and sinus allergies.  

In conjunction with his claim for vocational rehabilitation 
benefits, the appellant underwent vocational rehabilitation 
counseling conducted by a private Vocational and 
Rehabilitation Counselor, under authorization from VA in 
March 2003.  The Narrative Report of the counseling session 
revealed that the appellant had completed 60 hours of college 
credits and was enrolled in an Outward Bound program taking 
basic courses with the long term goal of completing his 
Bachelors Degree.  It was noted that his civilian employment 
skills include assistant managerial, some entrepreneurship, 
sales, driving, inventory clerk, telemarketing, and security 
officer.  It was noted that he had been employed for the 
previous 3 years with a Peddler's License which enabled the 
veteran to do seasonal work at local sports events.  The 
licensed Vocational Rehabilitation Counselor opined in the 
report that "the veteran does not appear to have an 
employment handicap as a result of his service-connected 
disability which is stable and controlled by oral medication 
and diet."  It was noted that he has minimal physical 
limitations as well and seems able to perform at light to 
medium demand level as per his own subjective opinion.  The 
counselor noted that the veteran's academic abilities are 
questionable because of his lack of optimal performance on 
vocational testing, but that his work history was consistent 
until 1999 when he became an Independent Contractor working 
seasonally, which resulted in a 3 year history of not being 
able to sustain regular gainful employment.  The Counselor 
noted that the veteran was in need of employability skills 
training to assist him in the pursuit of gainful employment.  

VAMC records include a letter to the veteran from his 
treating VA physician dated in September 2004.  In this 
letter, the veteran was told that his A1C blood test had been 
climbing.  The veteran was advised to increase his Metformin 
medication to 2 tabs twice a day, to follow a strict diabetic 
diet and to try to exercise more.  The veteran was warned 
that if these medicines did not bring his diabetes under 
control, he would need insulin injections.  

The veteran underwent VA examination in April 2005 for the 
evaluation of his diabetes mellitus.  In the report of the 
examination, it was noted that the veteran had lost his job 
as a maintenance engineer the previous month.  The veteran's 
medications were listed as

1/2 cc of low dose insulin as needed, 
regular NPH and Humulin insulin also 
given twice a day, glyburide 5 mg, two 
tablets twice a day 30 minutes before 
each meal.  Metformin 500 mg, two tablets 
twice a day as needed with food.  
Lisinopril 5 mg, 1 tablet every day for 
kidney protection and not for 
hypertension.  

Examination revealed no history of hypertension or 
cardiovascular symptoms, no problems with numbness in his 
hands and feet, no headaches or other cranial symptoms, an 
elevated creatinine level, some protein in his urine, no 
problems with erections, a fully functioning bladder and 
bowel movements, no major skin problems, a normal gait on 
walking, a normal heart exam, intact peripheral pulses, no 
bruits of the neck, chest, abdomen or pelvis, no enlarged 
liver, spleen, tenderness or guarding, and a normal 
neurological examination.  The resulting diagnosis was 
diabetes mellitus, type II, with complications of proteinuria 
and impaired renal function or nephropathy with a creatinine 
of 1.5, which was said to be at least as likely as not due to 
his diabetes.  The examining physician did not recommend any 
modification of the veteran's activities.  

VAMC treatment records dated from April 2005 through August 
2005 have been associated with the claims file.  Other than a 
May 2005 treatment record documenting the veteran's patient 
education on the use of a Glucometer in the regulation of his 
diabetes medication, these records do not disclose treatment 
of the veteran for his service-connected disorders.  

In April 2003, a VA Vocational Rehabilitation Counselor 
issued the decision currently under appeal.  In that 
decision, the VA Counselor determined that the veteran does 
have an impairment of employability due to the work-related 
restrictions from his service-connected and nonservice-
connected disabilities.  The Counselor also noted that the 
veteran appears to have measurable educational deficiencies 
despite having utilized 45 months of entitlement under 
Chapter 34 pursuing a Bachelor of Science degree.  It was 
noted that the veteran did not appear to have encountered 
negative employer attitudes based solely on his disabilities.  
Significantly, the VA Counselor found that the effects of the 
veteran's service-connected disabilities do not make a 
material contribution to his vocational impairment.  Noting 
that the effects of the veteran's service-connected 
disability must be identifiable, measurable, or observable, 
the Counselor found that the veteran has transferable skills, 
and had maintained a very stable work history until recently.  
Finally, the Counselor noted that the veteran had used 45 
months of entitlement under Chapter 34, and only has 3 months 
of entitlement under Chapter 31.  She observed that the 
veteran would need to show that he has a serious employment 
handicap in order to be provided an extension of benefits 
beyond the maximum allowance of 48 months, but indicated that 
this has not been shown in light of the veteran's documented 
abilities, aptitudes, and interest.  

Pursuant to the Board's June 2006 remand, a Vocational 
Rehabilitation and Employment Officer at the RO issued a 
supplemental statement of the case in which it was noted that 
he had considered the medical evidence that had been 
associated with the claims file subsequent to the foregoing 
April 2003 Vocational Counselor decision.  Vocational 
Rehabilitation Officer concluded that the medical evidence 
did not indicate that the veteran has any limitations or 
restrictions that differed from the time of the April 2003 
decision and November 2003 statement of the case.  

Analysis

In this case, the Board finds that the veteran is not 
eligible for vocational rehabilitation because the 
preponderance of the evidence shows that his service 
connected disabilities, diabetes mellitus rated as 20 percent 
disabling, and nephropathy, rated as noncompensable do not 
materially contribute to his impairment.  38 C.F.R. § 
21.51(c)(2).  In reaching this conclusion, the Board has 
considered the veteran's contention as set out in his October 
2003 notice of disagreement that he has been unable to keep a 
steady job because of his diabetes mellitus and its 
associated disabilities.  That contention, however, is not 
supported by the competent medical and vocational evidence 
which is of record.  On the contrary, the medical evidence 
shows that there have never been any restrictions of activity 
placed upon the veteran due to his service-connected diabetes 
mellitus, or otherwise.  Moreover, noting that it was the 
veteran who had voluntarily pursued employment that resulted 
in an irregular work schedule, the privately licensed 
Vocational Rehabilitation Counselor who interviewed the 
veteran in March 2003, opined that "the veteran does not 
appear to have an employment handicap as a result of his 
service-connected disability which is stable and controlled 
by oral medication and diet."  She commented further that 
"the veteran has minimal physical limitations as well and 
seems able to perform at light to medium demand level as per 
his own subjective opinion."  Although subsequent to this 
evaluation, insulin injections versus oral medication were 
required for the control of the veteran's diabetes mellitus, 
there is no indication in the evidence that there was imposed 
an increase in the veteran's physical limitations.  

Regarding the veteran's personal belief that he is unable to 
maintain steady employment due to the diabetes, the Board 
finds his opinion to be less probative than the 
determinations of the medical and vocational professionals 
who have had an opportunity to review the veteran's 
employment capabilities in light of his service-connected 
disabilities, have concluded that there are no material 
restrictions on the veteran's ability to maintain employment 
due to those service-connected disabilities, such that he 
would have an employment handicap and thus be eligible for a 
program of vocational rehabilitation.  38 C.F.R. § 
21.51(f)(2).

In summary, the Board finds that a preponderance of the 
evidence shows that the veteran's service-connected diabetes 
mellitus and nephropathy do not materially contribute to 
impairment of employability.  A finding of employment 
handicap is therefore precluded.  38 U.S.C.A. § 3101(1); 
38 C.F.R. § 21.51(c) and (f)(2).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  Accordingly, the Board finds that 
eligibility for vocational rehabilitation benefits under 
Chapter 31 Title 38, of the United States Code is not 
established.  The appeal is denied.


ORDER

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code, is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


